Exhibit CERTIFICATE OF INCORPORATION OF PACIFIC BEACH BIOSCIENCES, INC. ARTICLE I The name of this Corporation is Pacific Beach Biosciences, Inc. ARTICLE II The address of the registered office of the Corporation in the State of Delaware is 615 South DuPont Highway, Dover, DE19901, County of Kent, and the name of its registered agent at such address is National Corporate Research, Ltd. ARTICLE III The nature of the business or purposes to be conducted or promoted is to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. ARTICLE IV The name and mailing address of the incorporator is Gina M. Leong, Morrison & Foerster LLP, 12531 High Bluff Drive, Suite 100, San Diego, California ARTICLE V This Corporation is authorized to issue two classes of stock to be designated “Common Stock” and “Preferred Stock.”The total number of shares which the Corporation is authorized to issue is Twenty-Five Million (25,000,000) shares, Twenty Million (20,000,000) of which shall be Common Stock, par value $0.001 per share, and Five Million (5,000,000) of which shall be Preferred Stock, par value $0.001 per share. ARTICLE
